Citation Nr: 0210427	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  96-51 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for arthritis of the 
shoulders, to include as secondary to the service connected 
shell fragment wounds.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal.

The matter was previously before the Board in October 1998 
and October 2000.  Both times the matter was remanded for 
further development and adjudication.  Having been completed, 
the matter is now ready for appellate disposition.

The Board notes that the veteran's claims for entitlement to 
service connection for arthritis of the knees and back, were 
granted in a February 2002 rating decision.  Therefore, the 
matters are no longer on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  Service connection is currently in effect for shell 
fragment wound scars to the right wrist, left arm, right hip, 
abdominal wall, left thigh and leg, right cheek, and left 
upper chest wall.

3.  The veteran's arthritis of the shoulders is related to 
his service-connected shell fragment wounds.



CONCLUSION OF LAW

Arthritis of the shoulders is proximately due to or the 
result of the service connected shell fragment wounds. 
38 U.S.C. §§ 1131, 1154, 5103, 5103A, 5107 (2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2002); 66 Fed. 
Reg. 45, 630-32 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that recent case authority raises 
some doubt as to whether the duty to notify and assist 
provisions of the recently enacted Veteran's Claims 
Assistance Act of 2000 (VCAA) apply to the appellant's claim 
on appeal.  More specifically, in the case of Dyment v. 
Principi, 287 F.3d 1377, 1385 (Fed. Cir. April 24, 2002), the 
Federal Circuit held that the duty to notify and assist 
provisions of the VCAA was not meant to be applied 
retroactively.  However, the Board notes that even assuming 
the applicability of the VCAA, the case has already been 
sufficiently developed and adjudicated under the VCAA. The 
veteran has been placed on notice of the law and regulations 
pertinent to his claim, most recently in a February 2002 
Supplemental Statement of the Case (SSOC).  In addition, he 
has been informed of the evidence necessary to substantiate 
his claim, to include letters dated in January 1999, October 
2000, and January 2001.  See Quartuccio v. Principi, No. 01-
997 (U.S. Vet. App. June 19, 2002).  Further notice of this 
information would be both redundant and unnecessary.

The veteran contends that his arthritis of the shoulders is 
due to shell fragment wounds sustained in service.  Service 
connection for VA compensation purposes will be granted for a 
disability resulting from disease or personal injury incurred 
in line of duty or for aggravation of a preexisting injury in 
the active military, naval, or air service, during a period 
of war.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).

When aggravation of a veteran's non-service connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected. 38 C.F.R. § 3.310; see Allen v. Brown, 7 Vet. App. 
439, 446 (1995).  Establishing service connection on a 
secondary basis requires evidence sufficient to show: (1) 
that a current disability exits, and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. Id.   When service connection 
is thus established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition. 38 C.F.R. § 3.310(a); Allen at 446.

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration of all procurable and 
assembled data, finds that based on the evidence below, there 
exists an approximate balance of positive and negative 
evidence, which does not satisfactorily prove or disprove the 
veteran's claim. 38 C.F.R. § 3.102; cf 66 Fed. Reg. 45, 620 
(Aug. 29, 2001)(to be codified as amended at 38 C.F.R. 
§ 3.102).  

An August 2000 opinion from DR. R.J.F., opines that the 
veteran's arthritis of the right shoulder is most likely due 
to shrapnel adjacent to the shoulder.  A July 2000 VA 
outpatient treatment record, indicates that given the 
presence of foreign bodies, metallic in nature, in the 
shoulder area, one may conclude that this veteran's pain 
relates to chronic tissue destruction with neurogenic 
component of peptide secretions in the area.  The veteran was 
diagnosed with osteoarthritis of the left shoulder and 
degenerative osteoarthritis of the lumbar area, traumatic in 
origin.

Upon VA examination in August 2001 VA, the examiner opined 
that pathology seen in the shoulders, was not really 
glenohumeral arthritis, but was AC joint arthritis that is 
age related and not related to his shell fragment wounds.  
Though the November 2001 VA examination found that bilateral 
chronic rotator cuff tendonitis was not a service-connected 
condition because the veteran was never struck by fragments 
in that area, x-rays taken upon VA examination in August 2001 
revealed the presence of shrapnel in the upper right chest.  
It should also be noted that in a September 1995 radiographic 
report, foreign bodies were noted in the soft tissues on the 
right and overlying the left scapula.  Further a February 
1999 letter from M.E.D., D.O., indicated that X-ray evidence 
revealed shrapnel in the right shoulder with thickening of 
the acromioclavicular (AC) joint and spurring of the acromion 
consistent with impingement. 

In the instant case, the veteran has been afforded a 
multitude of VA examinations. 
While the Board has considered all the examination reports of 
record, most specifically VA examination reports dated in 
March 1999 and December 1999, they have been found not to be 
probative, as they did not find evidence of arthritis.  The 
evidence of record clearly establishes the presence of 
osteoarthritis in the shoulders. 

 Given the conflicting opinions of record, and in light of 
the veteran's credible complaints of pain, continued 
treatment of his shoulders, and x-ray evidence of 
osteoarthritis of the shoulders, the evidence is in relative 
equipoise, and the veteran's claim must be granted.


ORDER

Entitlement to service connection for arthritis of the 
shoulders, as secondary to shell fragment wounds, is granted.


		
	L. M. Barnard
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

